                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

MATTHEW J. BYERLY                                   )
    Plaintiff,                                      )
v.                                                  )
                                                    )         Civil Action No. 7:18-cv-16
VIRGINIA POLYTECHNIC                                )
INSTITUTE AND STATE                                 )
UNIVERSITY                                          )
     Defendant.                                     )


                                                   ORDER1


     For the reasons set forth in the accompanying memorandum opinion, it is hereby

ORDERED that:

     (1) Defendant Virginia Polytechnic Institute and State University’s motion to dismiss

            (Dkt. No. 20) is GRANTED;

     (2) The amended complaint is DISMISSED WITHOUT PREJUDICE; and

     (3) Plaintiff Matthew J. Byerly is granted leave to file a second amended complaint

            addressing the deficiencies in the amended complaint within fourteen (14) days of the

            date of this order.

     It is so ORDERED.

                                                              Entered: March 21, 2019


                                                              Robert S. Ballou
                                                              Robert S. Ballou
                                                              United States Magistrate Judge




     1
         This case is before me by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).




Case 7:18-cv-00016-RSB Document 36 Filed 03/25/19 Page 1 of 1 Pageid#: 162
